DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites introducing at an elevated temperature of at least 100°C a perforation line. It is unclear what is at an elevated temperature, i.e. the atmosphere, the perforation line, the glass. Furthermore, if it’s the perforation line, it is unclear how a perforation line at a temperature of at least 100°C can be introduced into a surface of the glass. Shouldn’t a perforation line be formed?
Claim 1 also recites producing along the surface of the glass element a temperature gradient of at least 50°C per millimeter at a location of the filamentary flaws. At a location suggests a specific spot, whereas along the surface of the glass suggests a wide area. It is unclear how the temperature gradient is formed at a specific spot as well as a wide area. It is unclear where the temperature gradient exists. 
Claim 7 recites the temperature gradient is into the surface. It is unclear how the temperature gradient is produced along the surface as well as into the surface, as they are orthogonal to each other. 
Claim 9 recites producing along the surface of the glass element a temperature gradient of at least 50°C per millimeter at a location of the filamentary flaws. At a location suggests a specific spot, whereas along the surface of the glass suggests a wide area. It is unclear how the temperature gradient is formed at a specific spot as well as a wide area. It is unclear where the temperature gradient exists. 
Claim 13 recites the temperature gradient is into the surface. It is unclear how the temperature gradient is produced along the surface as well as into the surface, as they are orthogonal to each other. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Marjanovic et al. (2018/0179100) in view of Fiaz et al. (WO 2019/165269) and Fortsch et al. (CN 107428588 machine translation provided). Regarding claims 1, 7, 9 and 13, Marjanovic teaches a method for processing glass elements, comprising forming a perforation line (laser cut line) for parting a glass element after a hot processing process ([0119]-[0120]), while the glass is at an elevated temperature of at least 100°C (i.e. annealing temperature [0129]-[0130], [0136]), the perforation line comprising spaced-apart filamentary flaws (defect lines) along a predetermined course of the perforation line ([0120]-[0121], [0126]), wherein the spaced-apart filamentary flaws are introduced via a pulsed laser beam of an ultrashort pulse laser ([0144]). Marjanovic teaches separation of the glass element by introducing a mechanical stress along the perforation line, and suggests applying tensile or bending stresses ([0131]) or any other method that propagates separation along the perforation line ([0097]). Marjanovic also recognizes other well-known mechanical stresses, such as applying cooling to the glass element during the introduction of the flaws, so as to produce a temperature gradient that introduces a mechanical stress in the glass element at the flaws that reduces a breaking force required for parting the glass element along a scored line, i.e. by propagating a crack ([0113]). However, Marjanovic doesn’t specify applying cooling to the glass element along the along the perforation line. Fiaz teaches introducing a perforation line for parting a glass element, the perforation line comprising spaced-apart filamentary flaws (series of perforations) along a predetermined course of the perforation line. Fiaz further teaches applying a tensile stress to the perforation line to separate the glass element, such as cooling, wherein the stress leads to a crack emanating from the series of perforations and propagating through all the perforations ([0073], figures 1-2). Thus, the stress introduces a mechanical stress in the glass element at the perforations that reduces a breaking force required for parting the glass element along the perforation line. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed any of the common means of applying stress to the perforation line, such as cooling, as a well-known means for predictably provide for easier separation of the glass element along the perforation line, as taught by Fiaz. 
Fiaz doesn’t specify a temperature gradient formed from the cooling of the perforation line. Fortsch teaches a method for separating a glass ribbon comprising irradiating the glass ribbon with a laser along a cutting line, followed by cooling to induce thermal stress within the glass ribbon, thereby causing the glass ribbon to separate along the cutting line ([0004], [0008]-[0009], [0014], [0041], [0048]). Fortsch also teaches a cooling jet rate can be varied depending on a thickness of the glass ribbon ([0045]). Fortsch further teaches a temperature gradient through the thickness of the glass ribbon (about 1 mm thick) of about 500°C (600°C of graph line (i) – 100°C of graph line (iii)) with a heating time of about 0.5 seconds ([0063]), which provides for a temperature gradient that is greater than 50 °C/mm at the filamentary flaws. Fortsch teaches this produces high mechanical stress, so crack propagation is reliable forced and the glass element can be easily separated. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a similar temperature gradient at the filamentary flaws in the process of Marjanovic and Fiaz, so as to provide for easy separation of the glass element, as taught by Fortsch.
Regarding claims 2-3 and 12, Marjanovic teaches the hot processing comprises producing a glass ribbon from a glass melt, wherein the glass ribbon has a thickness of 0.05 mm to 2 mm, which falls within the claimed range of 0.01mm to 20 mm ([0114]).
Regarding claim 4, Marjanovic teaches the elevated temperature is around the annealing temperature of the glass, which is less than a temperature at which glass of the glass element has a viscosity of 104 dPa•s and below a softening point of the glass of the glass element ([0129]-[0130]).
Regarding claims 5 and 11, Fortsch further teaches the cooling step comprises contacting the glass element with a medium, such as a combination of air and liquid, i.e. aerosol ([0042]).  Fortsch teaches better cooling is achieved by a liquid phase of an aerosol, which provides for an increased stress gradient. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a similar cooling jet comprising air and liquid, so as to provide an increased stress gradient, as taught by Fortsch.
Regarding claim 8, Marjanovic teaches introducing the flaws into the glass, where the temperature of the glass element is equal to an annealing temperature ([0131]), which is a temperature at which the viscosity of the glass is at least 1013 dPa•s.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Marjanovic et al. (2018/0179100), Fiaz et al. (WO 2019/165269), and Fortsch et al. (CN 107428588 machine translation provided) as applied to claim 1 above, and further in view of Dastis (DE 10 2011 006 738 machine translation provided).  Fiaz and Fortsch don’t offer specifics on the applying to cooling, such as a cooling rate. Dastis teaches a method for separating a glass element comprising irradiating the glass element along a separation line and cooling the glass element along the separation line, to promote crack propagation and separation of the glass element ([0013]). Dastis further teaches a cooling rate of 200-500 K/s ([0031], [0048]-[0049]).  Dastis teaches such a cooling rate provides for crack propagation.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a similar cooling rate for the cooling step of Fiaz and Fortsch, as it predictably provides for successful thermal stress to propagate a crack along the separation line, as taught by Dastis.
Response to Arguments
Applicant’s arguments, filed October 13, 2022, with respect to the rejection of claim 1 under Bookbinder have been fully considered and are persuasive.  The rejection of claim 1 under Bookbinder has been withdrawn. 
However, the applicant’s argument regarding the rejection of claim 1 under Marjanovic is not persuasive. Applicant points to paragraph 0008 to argue that Marjanovic teaches fully automated separation.  In the same paragraph, Marjanovic teaches the method can be tailored for manual or mechanical separation or full laser separation. Thus, although a fully automated separation can be achieved via a combination of ultra-short laser pulses and thermal stress induced by a CO2 laser, separation can also be achieved by a combination of forming a perforation line and applying a stress, wherein both Marjanovic and Fiaz recognizes known stress can be produced by cooling along the perforation line, as discussed in the rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741